UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



KATRINA HOUSER,

       Plaintiff,
              v.                                        Civil Action No. 14-132 (JEB)
SSI,

       Defendant.


                                MEMORANDUM OPINION

       Plaintiff Katrina Houser filed a one-sentence pro se Complaint in D.C. Superior Court on

October 29, 2013, which states in full: “Did not get money for Nov-Dec 2012 none pay from

SSI-IDA- Lawsuit [sic].” ECF No. 1 (Notice of Removal), Attach. 2 (Complaint). After the

Social Security Administration removed the case to this Court, it filed a Motion to Dismiss. See

ECF No. 6. On March 13, 2014, the Court issued an Order directing Plaintiff to respond to the

Motion by April 3 or risk the Court’s deeming the matter conceded. See ECF No. 7. As Plaintiff

has not done so, the Court will treat the Motion as conceded and dismiss the case without

prejudice. See LCvR 7(b). A contemporaneous Order will so state.



                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge
Date: April 9, 2014




                                               1